Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), rendered October 21, 1985, convicting him of assault in the the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It was not error for the court to admit into evidence testimony regarding the defendant’s use of an alias. The probative value of such evidence outweighed its possible prejudicial effect (see, People v Allweiss, 48 NY2d 40; People v Kay, 120 AD2d 615).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exer*438cise of our interest of justice jurisdiction. Eiber, J. P., Harwood, Balletta and O’Brien, JJ., concur.